DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendments were received on 5/9/2022.  Claims 1 and 4-6 are pending where claims 1 and 4-6 were previously presented and claims 2 and 3 were cancelled.

35 USC § 112
The applicant amended the claims to address the 35 USC 112 rejections.  Therefore, in view of the amendments and the applicant’s specification, the respective 35 USC 112 rejections have been withdrawn.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 and 4-6 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) mental process steps associated with collecting information, analyzing, it and displaying certain results of the collection and analysis including first generating a preference trend indicating an attribute of the plurality of items wherein the attribute indicates a preference of the respondent among the attributes and determined based on a log (mental process step associated with reviewing collected information and analyzing it); based on a log the representation items that are displayed at the one or more inquiries to the respondent, determining whether different representation items are to be displayed to replace the representation items currently displayed (mental process step associated with analyzing the information and making a judgment); and specifying representative items, when determining that the different representation items are to be displayed, based on the preference trend, and the attribute values; second specifying second input candidates based on each of the specified first input candidates; third specifying the different representation items including an input candidate from among specified first input candidates and specified second input candidates (mental process steps associated with evaluations/judgments of determining or identifying certain candidates).  These concepts can relate to user profiling to determine their preferences based on determining user likes for objects/items such as a sales clerk (e.g. at a jewelry store) showing pieces to a customer where customer tastes or interests in particular pieces can help the clerk narrow down what items to show next, for example the customer wants to see gold pieces and the clerk shows earrings, bracelets, and necklaces where the customer spends more time looking at earrings and bracelets with pearls than other items and thus the sales clerk can determine a trend of the user interest and can offer or start showing other pieces to the user that fit the customer’s viewing trends to help them narrow down their search to find the jewelry item that the customer desires.  The sales clerk can additionally perform other mental process steps including if a customer pauses at certain jewelry items but is overall dissatisfied with the first showing of items, the sales clerk can determine the traits of the items the user expressed interest in (e.g. earring style) and can identify similar styles (first input step) that are similar to that item but different from the dissatisfied items and can think of various designers/lines in-stock for each style (second specifying step) and can determine which one of the candidate styles to select as a specified input candidate (third specifying step) with the respective designer showpieces as the specified input candidates and provide items like that which vary drastically from the previous showing of items.  Therefore, as shown above, the displaying of information that was selected based off of observations, which could be performed mentally, adds no meaningful limitations beyond that of the abstract idea.
This judicial exception is not integrated into a practical application because the claims recite a processor, memory, and/or non-transitory computer readable medium.  Although a screen is recited (displaying the items on the screen and the log including buttons selected on the screen), the mere usage of standard computer components like a monitor and respective GUI does little except recite applying the judicial exception on a computer.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim limitations, as discussed above, recite the abstract idea and no other limitations appear to be present that, when viewed individually, and in combination, direct the claims away from the abstract idea of mental process steps of observations, evaluations, and opinions.  Although the claim recites a first displaying step and a second displaying step, these  limitations are insignificant extrasolution activity and relates to the abstract idea of evaluating information to determine what the user/customer is interested in and then provide that information/item to the user, similar to well-understood, routine, and conventional activity of transmitting information over a network (see MPEP 2106.05(d)), a first displaying step that a user sees and then a second displaying step to illustrate the updated information, if applicable, to present to the user.  As such, for at least the reasons discussed above, the claims appear to be directed towards an abstract idea.

With regard to claim 4, this claim recites whether the candidate trend should be presented to a user based on a number of answers from the user exceeding a threshold or a weighted sum above the threshold which recites above identified abstract idea of collecting information (i.e. answers), analyzing it (determining if answers are actually representative of a trend), and displaying certain results of the collection and analysis (i.e. if above threshold to indicate trend, then display that information) which relate mental process steps that could be performed in the human mind with or without a physical aid that includes observations (collecting answers), evaluations (weighted sum or actual count of answers), and judgments/opinions (determining answers exceed threshold and thus present the information).  Therefore, as can be seen, the cited claim recitations recite the above identified abstract idea and add no meaningful limitation beyond that of the abstract idea.

With regard to claims 5 and 6, these claims are substantially similar to claim 1 and are rejected for similar reasons as discussed above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 5, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Franke et al [US 10,127,596] in view of Shakib et al [US 2007/0276803 A1] and Wang et al [US 2016/088725 A1].
With regard to claim 1, Franke teaches a non-transitory computer-readable recording medium having stored therein a program that causes a computer to execute a process (see col 33, lines 37-54; the system can utilize non-transitory computer readable medium to run a computer system to perform various functions), the process comprising: 
displaying representation items on a screen as an inquiry to a respondent, wherein the representation items are items displayed and selected from among a plurality of items based on a preference vector and attribute values of the plurality of items each of which has attributes (see col 21, lines 8-11; col 17, lines 5-16; col 16, lines 22-27; the system can present information to the user and after logging various user activity, can utilize trends for current user behavior, past behavior, and item attributes to determine what information is important and rank and provide the items to the user where the user can select an item and have their preferences updated and new alternative listings/recommendations which, upon presentation, allows the user to select another item and repeat the recommendation process), 
an attribute value being a value of an attribute, the value indicating a degree of the attribute (see col 16, lines 31-50; the items have attributes that have attribute values that indicate the degree of the attribute), the preference vector indicating degrees of preferences of the respondent for attributes selected by the respondent (see col 9, lines 1-12; the preference information of the user to determine a vector of preferences the user prefers to provide more weigh to particular attributes);
first generating a preference trend indicating an attribute of the plurality of items wherein the attribute indicates a preference of the respondent among the attributes that are selected by the respondent and determined based on a log including which button is selected on the screen by the respondent, the screen including a button on an attribute (see col 9, lines 1-12; col 18, lines 8-15; col 27, lines 37-60; the system can determine a preference trend for the user based on the user’s answers to various questions where the questions can have a plurality of options as well as modeling user interactions with items and determine the attributes of those items and utilize both real time and historical data to determine the preference trend based on user’s selection of the items); 
first specify first input candidates, and displaying the different representation items on the screen, for selection by the respondent (see col 26, line 39 through col 28, line 38; and col 30, lines 16-30; col 21, lines 37-48; and col 17, lines 5-12; the system can utilize various steps to analyze search parameters/input candidates and determine which one to recommend changing to provide additional results as well as perform searches and provide recommendations and when a user selects/indicates in real-time a preference for an item, additional analysis can be performed to update attributes and weights and find additional candidates that can be presented to the user).
Franke does not appear to explicitly teach based on a log of representation items that are displayed on the screen at one or more inquiries to the respondent, determining whether different representation items are to be displayed to replace the representation items currently displayed; first specifying, when determining that the different representation items are to be displayed based on the preference trend, first input candidates that are items positioned on end points of a convex hull formed in an item space that is defined by attribute values of the attributes selected by the respondent and in which the plurality of items are positioned according to attribute values thereof, second specifying second input candidates from the item space based on each of the specified first input candidates, third specifying the different representation items including an input candidate from among the specified first input candidates and specified second input candidates associated with the input candidate wherein the different representation items include representation items that are not any of the representation items currently displayed a number of which is the largest among other different representation items; and displaying the different representation items on the screen, for selection by the respondent.
Shakib teaches determining that the different representation items are to be displayed (see paragraph [0035]; the system can utilize score thresholds to determine whether that information should be displayed). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the search and attribute change recommendation system of Franke by incorporating scoring thresholds for determining whether to present information as taught by Shakib in order to not only determine the highest scoring items but also to determine whether the user interest in the item is high enough to actually recommend the item thus helping to declutter the user interface by not displaying the top N recommendations but only the subset of those that are sufficiently determined to be significant/important to the user using the system thus making the recommendations more worthwhile and relevant to the user.
Franke in view of Shakib teach based on a log of representation items that are displayed on the screen at one or more inquiries to the respondent, determining whether different representation items are to be displayed to replace the representation items currently displayed (see Shakib, paragraph [0035]; see Franke, col 26, line 39 through col 27, line 3; col 17, lines 5-12; the system can analyze and score the various attributes to determine significant attributes to tailor the display for the user and determine whether to display the candidate attribute and any recommended changes to the attribute value and can subsequently generate and display the candidate attribute/item; further user selections of items can cause updated candidates to be discovered that can be ranked higher than current items and thus replacing them);
first specifying, when determining that the different representation items are to be displayed based on the preference trend, first input candidates that are items positioned on end points of a convex hull formed in an item space that is defined by attribute values of the attributes selected by the respondent and in which the plurality of items are positioned according to attribute values thereof (see Shakib, paragraph [0035]; see Franke, col 28, lines 1-67; the system can determine candidates based on user interests, trends or recent historical selections, and items that are within the defined item space of those attributes).
Franke in view of Shakib do not appear to explicitly teach second specifying second input candidates from the item space based on each of the specified first input candidates, third specifying the different representation items including an input candidate from among the specified first input candidates and specified second input candidates associated with the input candidate wherein the different representation items include representation items that are not any of the representation items currently displayed a number of which is the largest among other different representation items; and displaying the different representation items on the screen, for selection by the respondent.
Wang teaches second specifying second input candidates based on each of the specified first input candidates, third specifying an input candidate from among the specified first input candidates and specified second input candidates associated with the input candidate (see Wang, paragraphs [0060]-[0063]; the system can determine first candidates, determine second candidates from the first candidates and utilize analysis means to determine an input candidate from among the first and second sets).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the search and attribute change recommendation system of Franke in view of Shakib by utilizing means to select alternative items and related items as taught by Wang in order to be able to predict relevant results based on user interests and provide those results to help expedite the user’s search session by determining potential results and related results of those potential results and be able to evaluate the best candidate results to recommend to the user without the user having to start their search over by either attempting to further refine their current query or formulate a brand new query.
Franke in view of Shakib and Wang teach second specifying second input candidates from the item space based on each of the specified first input candidates, third specifying the different representation items including an input candidate from among the specified first input candidates and specified second input candidates associated with the input candidate wherein the different representation items include representation items that are not any of the representation items currently displayed a number of which is the largest among other different representation items; and displaying the different representation items on the screen, for selection by the respondent (see Wang, paragraphs [0060]-[0063]; see Shakib, paragraph [0035]; see Franke, col 28, lines 1-67; and col 29, lines 1-13 the system can determine candidates based on user interests, trends or recent historical selections, and items that are within the defined item space of those attributes and be able to determine similar/related results for those candidates while also providing means to specify/rank a particular candidate and related candidates as first to display to the user where the system tries to maximize the amount of new results for the user to be given).

With regard to claims 5 and 6, these claims are substantially similar to claim 1 and are rejected for similar reasons as discussed above.



Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Franke et al [US 10,127,596] in view of Shakib et al [US 2007/0276803 A1] and Wang et al [US 2016/088725 A1] in further view of Zamir et al [US 2005/0240580 A1] and Picault et al [US 2012/0265816 A1].
With regard to claim 4, Franke in view of Shakib and Wang teach all the claim limitations of claim 1 as discussed above.
Franke in view of Shakib and Wang do not appear to explicitly teach wherein the second determining determines that the different representation items are to be displayed, when a number of answers to the inquiries from the respondent is equal to or larger than a threshold or when a sum of weight values each of which is given to an answer from the respondent such that the more recent an answer is, the larger a weight value is, is equal to or larger than a threshold.
Zamir teaches newer an answer is more relevant than older answer (See paragraph [0032]; the system can allow for user’s interests to be re-evaluated when user’s answer questions again such that the newer answers are considered more useful than older answers when determining current user interests).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the search and attribute change recommendation system of Franke in view of Shakib and Wang by incorporating means to allow users to answer questions periodically as taught by Zamir in order to allow the system to determine current user interests as they change over time by utilizing explicit user input so that the initial data that was utilized to determine the user’s preferences/profile can be kept up to date and not become stale and useless when the user’s interests change but the underlying profile/preferences of the user has not caught up and thus will not make informed and relevant suggestions for the user.
Franke in view of Shakib and Wang in further view of Zamir do not appear to explicitly wherein the second determining determines that the different representation items are to be displayed, when a number of answers to the inquiries from the respondent is equal to or larger than a threshold or when a sum of weight values each of which is given to an answer from the respondent such that the more recent an answer is, the larger a weight value is, is equal to or larger than a threshold.
Picault teaches the number from the respondent is equal to or larger than a threshold (see paragraph [0030]; the system can utilize total number threshold comparison to determine user interests).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the search and attribute change recommendation system of Franke in view of Shakib and Wang in further view of Zamir by incorporating means to utilize a threshold comparison of total answers related to an interest as taught by Picault in order to allow the system to utilize quick and easy comparison measures to ascertain if a user answer associated with a new interest is significant enough when viewed with other answers from the user to warrant being fully considered as a new interest that should be utilized by the system when tailoring/suggesting content for the user thus reducing the impact that some answers will have that relate to slight interests of the user irrelevant suggestions from being accidently presented to the user based on the occasional answer being detected thus helping to maintain the integrity and reputation of the recommendation system by not drastically providing different recommendations when one answer differs from the established user interest preferences/profiles.
Franke in view of Shakib and Wang in further view of Zamir and Picault teach wherein the second determining determines that the different representation items are to be displayed, when a number of answers to the inquiries from the respondent is equal to or larger than a threshold or when a sum of weight values each of which is given to an answer from the respondent such that the more recent an answer is, the larger a weight value is, is equal to or larger than a threshold (see Zamir, paragraph [0032];  Picault, paragraph [0030]; see Franke, col 27, lines 48-59; the system allows users to periodically receive and respond to questions to illustrate their respective user preference/interests where the system can detect from their answers the user preferences and can determine when their preferences/interests have changed over time and be able to dynamically provide other suggestions).



Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Franke et al [US 10,127,596] in view of Shakib et al [US 2007/0276803 A1] and Wang et al [US 2016/088725 A1] in further view of Zamir et al [US 2005/0240580 A1] and Macklem et al [US 2013/0054583 A1].
With regard to claim 4, Franke in view of Shakib and Wang teach all the claim limitations of claim 1 as discussed above.
Franke in view of Shakib and Wang do not appear to explicitly teach wherein the second determining determines that the different representation items are to be displayed, when a number of answers to the inquiries from the respondent is equal to or larger than a threshold or when a sum of weight values each of which is given to an answer from the respondent such that the more recent an answer is, the larger a weight value is, is equal to or larger than a threshold.
Zamir teaches newer an answer is more relevant than older answer (See paragraph [0032]; the system can allow for user’s interests to be re-evaluated when user’s answer questions again such that the newer answers are considered more useful than older answers when determining current user interests).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the search and attribute change recommendation system of Franke in view of Shakib and Wang by incorporating means to allow users to answer questions periodically as taught by Zamir in order to allow the system to determine current user interests as they change over time by utilizing explicit user input so that the initial data that was utilized to determine the user’s preferences/profile can be kept up to date and not become stale and useless when the user’s interests change but the underlying profile/preferences of the user has not caught up and thus will not make informed and relevant suggestions for the user.
Franke in view of Shakib and Wang in further view of Zamir do not appear to explicitly teach wherein the process further comprises: determining whether the information that changes the representation items is to be represented when the number of answers from the respondent is equal to or larger than a threshold or when a sum of weight values to be given to the answers from the respondent such that the newer an answer is, the larger a weight value is, is equal to or larger than a threshold.
Macklem teaches the newer an answer is, the larger a weight value is (see paragraph [0036]; the system can allow for newer information to be weighted higher than older information).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the search and attribute change recommendation system of Franke in view of Shakib and Wang in further view of Zamir by incorporating means to utilize a weighting scheme that weights newer answers/information higher as taught by Macklem in order to allow the system to be able to update the preferences/profiles of the user with periodic questions that the user answers where the system can weigh the newer answers higher than older answers so that the system can use the newer answers to be more indicative of current user interests versus answers from a long time ago which may no longer reflect a current user interest.
Franke in view of Shakib and Wang in further view of Zamir and Macklem teach wherein the second determining determines that the different representation items are to be displayed, when a number of answers to the inquiries from the respondent is equal to or larger than a threshold or when a sum of weight values each of which is given to an answer from the respondent such that the more recent an answer is, the larger a weight value is, is equal to or larger than a threshold (see Zamir, paragraph [0032];  Macklem, paragraph [0036]; see Franke, col 27, lines 48-59; the system allows users to periodically receive and respond to questions to illustrate their respective user preference/interests where the system can detect from their answers the user preferences where the system can weigh the newer answers higher than older answers so that the system can use the newer answers to be more indicative of current user interests versus answers from a long time ago which may no longer reflect a current user interest).

Response to Arguments
The third paragraph on page 7 of applicant’s Remarks indicates that they applicant requests acknowledgement of the USPTO’s receipt of the priority document.  The acknowledgement was provided in the Non-Final Office Action dated 8 February 2022.  The acknowledgement is being provided again to satisfy the applicant’s request.

Applicant’s arguments (see the second to last paragraph on page 7) with respect to the 35 USC 112 rejections have been fully considered and are persuasive.  The 35 USC 112 rejections of the claims have been withdrawn.  The applicant amended the claims to address the 35 USC 112 rejections.  Therefore, in view of the amendments and the applicant’s specification, the respective 35 USC 112 rejections have been withdrawn.

Applicant's arguments (see the last paragraph on page 7 through the first whole paragraph on page 8) have been fully considered but they are not persuasive.  The applicant amended the claims to indicate that the various specifying steps are not mental process steps.  The Examiner respectfully disagrees.  The Examiner notes that the various specifying steps themselves are recited at a fairly high-level which generally amounts to determining (mental step) if other items should be displayed and determining a first set of candidates, second candidates that are related to each of the first candidates and then a third set of candidates that are based on the first and second set of candidates.  From reviewing the specification and drawings, there appears to be particular steps that involve a level of detail to move beyond the abstract idea, in particular further discussion regarding the usage of the convex hull, a vector for each endpoint of the convex hull and respective with that endpoint as the top item with then forming candidate vectors to each endpoint item and then ranks them to get the top items for that candidate vector, similar to paragraphs 41 and 42 of the specification; however, the claims do not appear to explicitly require those steps, at least in the level of detail, to occur to achieve the claimed limitations as recited.  As such, applicant’s arguments are not convincing and the respective 35 USC 101 rejections still stand.

Applicant's arguments (see the second paragraph on page 8 through the last paragraph on page 11) with respect to the rejection(s) of claim(s) under 35 USC 103 have been fully considered but they are not persuasive.  The applicant argues that the amended claim limitations do not appear to be taught by the cited prior art references.  The Examiner respectfully disagrees.  As noted above, the cited prior art references teach or fairly suggest the claim limitations as recited including the system preferring to recommend items that have the set of candidates (based on a change in attribute value) with the most items that are new to the user from what was previously presented.  Therefore, as seen in the 35 USC 103 rejections, the respective teachings of the prior art references appear to teach, or fairly suggest, the claim limitations as recited.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC S SOMERS whose telephone number is (571)270-3567.  The examiner can normally be reached on M-F 11-8 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on 5712701006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARC S SOMERS/Primary Examiner, Art Unit 2159                                                                                                                                                                                                        8/8/2022